DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 07 October 2022 has been entered.
Acknowledgements
This Office Action is in reply to Applicant’s claim amendments filed 07 October 2022 and to Applicant’s remarks filed 27 June 2022.  
Claims 27–44 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 29 and 41 are objected to because of the following informalities: claim 29 recites, in-part, “determine calculate a current conversion ….” It appears the word or is missing between “determine” and “calculate.” Claim 41 recites similar limitations and is objected to accordingly. Appropriate correction is required.
Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 30 is rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
As per claim 30, Applicant has not pointed out where the new claim is supported, nor does there appear to be a written description of the claim limitation “wherein the transaction module further comprises instructions for checking the transaction requests for eligibility to convert between the requested digital assets and the requested cryptocurrency” in the application as filed.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 27–30, 32–33, and 35–42 are rejected under 35 U.S.C. § 103 as being unpatentable over Enjin (Document U cited on PTOL-892 mailed 13 August 2021), in view of Kurian (US 2019/0251552 A1).
As per claim 27, Enjin discloses a system comprising:
a gaming server having a processor and in communication with multiple user-devices for playing an electronic game (p. 11 of 34, “game servers of 20,000 players or higher”; p. 7 of 34, “tools that enable game publishers, game servers, and communities to manage virtual goods and in-game items across multiple platforms” “game servers and games that support ENJ”);
a data structure for a distributed ledger accessible by multiple computing nodes (p. 15 of 34, “the blockchain”; p. 16 of 34, “the Ethereum network”); and
a computer-readable medium for a transaction module comprising instructions for:
receiving a transaction request for converting between in-game, digital assets and cryptocurrency on the distributed ledger (p. 15 of 34, “the transaction is accepted by the user and created on the blockchain”; also p. 23 of 34, “Transaction Requests are sent from trusted platforms directly to the wallet”; p. 24 of 34; p. 27 of 34, “using smart contracts allows multiple parties to trade any number of game items and currencies safely” “Party A will initiate the contract: • Token(s) offered” “Party A may accept various types of tokens, for example: • 100 Enjin Coins”; figure on p. 23 of 34 shows sale of “1 GOLD SWORD” for “80 ENJ”; p. 18 of 34 discusses “Exchanging Coins” and “Custom Coins as game items”).
Enjin does not expressly disclose a computer-readable medium for a transaction module comprising instructions for: creating and digitally signing a transaction message corresponding to the transaction request; and broadcasting the transaction message to the computing nodes, for incorporation into the distributed ledger.
Kurian teaches a computer-readable medium for a transaction module comprising instructions for: creating and digitally signing a transaction message corresponding to the transaction request (at least [0093] “sign the transfer operation with the public/private key pair corresponding to the Ethereum decentralized P2P network”; also [0133]); and broadcasting the transaction message to the computing nodes, for incorporation into the distributed ledger ([0106] “broadcast the transaction request to the Ethereum decentralized P2P network”).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Enjin to include the instructions to sign and broadcast the transaction request, as taught by Kurian, in order to effectuate necessary transaction protocols of the Ethereum network. 
As per claim 28, Enjin/Kurian teaches the system of claim 27, wherein the transaction message is a smart contract (Enjin, p. 27 of 34, “using smart contracts allows multiple parties to trade any number of game items and currencies safely” “Party A will initiate the contract: • Token(s) offered” at least fairly suggests that the message sent to the blockchain is a smart contract; see also pp. 16, 18, and 23 of 34).
As per claim 29, Enjin/Kurian teaches the system of claim 27, wherein the transaction module comprises further instructions to determine [or] calculate a current conversion rate between the digital assets and cryptocurrency (Enjin, pp. 23–24 of 34; p. 17 of 34, “Exchange Rate”).
As per claim 30, Enjin/Kurian teaches the system of claim 27, wherein the transaction module further comprises instructions for checking the transaction requests for eligibility to convert between the requested digital assets and the requested cryptocurrency (Enjin, p. 17 of 34 “Once created, a Mint smart contract will be cloned and registered in the singleton Registry smart contract, which will allow custom assets to be recognized by all Smart Wallets. The custom asset may now be minted by anyone in the Access List by sending Enjin Coins to the new Mint smart contract. The Name, Icon and Access List properties may be updated at any time by the Mint contract owner.”).
As per claim 32, Enjin/Kurian teaches the system of claim 27, further comprising private ledger of the gaming server storing users and their digital assets, including pointers to transactions for these assets on the decentralized ledger (Enjin, p. 15 of 34, “using off-chain notifications … the wallet will call the Trusted Platform API with the transaction to watch. The game or website can then be updated immediately with a placeholder item or non-tradeable version of the asset until enough confirmations are reached to allow full ownership of the item. In the case of in-game currencies, the user’s balance would immediately update in the game but any unconfirmed portions would be locked from spending until the appropriate number of confirmations are reached on the blockchain. The Enjin Coin SDK will display confirmed and unconfirmed balances when listing ENJ and custom assets, to make implementation easy and clear.”).
As per claim 33, Enjin/Kurian teaches the system of claim 27, wherein the cryptocurrency is an ERC20 token (Enjin, p. 16 of 34, “Enjin Coin and virtual assets as ERC20 tokens on the Ethereum network”).
As per claim 35, Enjin/Kurian teaches the system of claim 27, wherein the digital assets are one of a: in-game currency, game avatar, avatar skin, avatar tool, or game environment (Enjin, p. 17 of 34).
As per claim 36, Enjin/Kurian teaches the system of claim 27, wherein the digital assets are earned through user game play or purchased with fiat currency or cryptocurrency (Enjin, p. 23 of 34).
As per claim 37, Enjin/Kurian teaches the system of claim 27, wherein the transaction module is a plug-in or SDK run by the gaming server (Enjin, p. 29 of 34).
As per claim 38, Enjin/Kurian teaches the system of claim 27, wherein the transaction module is run on a transaction server in communication with the gaming server (Enjin, p. 29 of 34; also note location of execution does not distinguish structure of module).
Claims 39–42 contain language similar to claims 27–30, 32–33, and 35–38 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 39–42 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Claims 31 and 43 is rejected under 35 U.S.C. § 103 as being unpatentable over Enjin/Kurian, in view of RovelleQuartz (US 2015/0081589 A1).
As per claim 31, Enjin/Kurian teaches the system of claim 29, but does not expressly disclose wherein the transaction module further comprises instructions for dynamically updating the current conversion rate.
RovelleQuartz teaches a transaction module comprises instructions for dynamically updating a current conversion rate ([0038] “the quantity of the assets in the first or second category of assets received at auction may be exchanged for a quantity of an asset in a different category of assets, wherein the exchange rate is a variable, bid-driven rate determined by an exchange auction … the assets in the first category of assets are non-fungible assets and the assets in the second category of assets are fungible assets”).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Enjin to include the variable exchange rate taught by RovelleQuartz in order to provide rates commensurate with asset demand. 
Claim 43 contains language similar to claim 31 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claim 43 is also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Claim 34 is rejected under 35 U.S.C. § 103 as being unpatentable over Enjin/Kurian, in view of Nash (Document X cited on PTOL-892 mailed 13 August 2021).
As per claim 34, Enjin/Kurian teaches the system of claim 27, but does not expressly teach wherein the digital asset is non-fungible asset and the cryptocurrency is an ERC721-compliant token.
Nash teaches wherein a digital asset is non-fungible asset and a cryptocurrency is an ERC721-compliant token (pp. 2 and 4 of 11).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the ERC721-compliant token of Nash for the token of Enjin. Thus, the simple substitution of one known element for another, producing predictable results, renders the claim obvious.
Claim 44 is rejected under 35 U.S.C. § 103 as being unpatentable over Enjin/Kurian, in view of Ethereum_2 (Document W cited on PTOL-892 mailed 13 August 2021).
As per claim 44, Enjin/Kurian teaches the method of claim 39, but does not expressly disclose wherein the transaction message is digitally signed using private keys of the gaming server and a user making the transaction request.
However, Enjin teaches features that allow servers to initiate transaction requests for both the server and for players themselves (p. 29 of 34).
Ethereum_2 teaches if you own the private key associated with the EOA (externally owned account) you have the ability to send ether and messages from it (p. 5 of 8) and contract that waits until two out of a given three private keys have confirmed a particular message before resending it (i.e. multisig) (p. 6 of 8).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify a transaction for a player that is initiated by the server to require private key signature of each party, as taught by Ethereum_2. One would have been motivated to do so in order to provide authorization from each party involved in the transaction process.
Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685